                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADVSR, LLC,                                          Case No. 19-cv-02670-JCS
                                                          Plaintiff,
                                   8
                                                                                              ORDER SEALING DOCUMENT AND
                                                  v.                                          REQUIRING ERRATA
                                   9

                                  10     MAGISTO LTD., et al.,                                Re: Dkt. No. 53
                                                          Defendants.
                                  11

                                  12          Plaintiff ADVSR, LLC moved to file under seal portions of its first amended complaint
Northern District of California
 United States District Court




                                  13   and exhibits thereto on the basis that they contained material considered confidential by Defendant

                                  14   Magisto Ltd. Pursuant to Civil Local Rule 79-5(e)(1), Magisto filed a response seeking to

                                  15   maintain portions of those documents under seal. The response seeks to seal certain passages in

                                  16   the first amended complaint itself, but the copy of the first amended complaint attached to that

                                  17   declaration (and filed in the public record) includes green highlighting of those passages rather

                                  18   than redactions.

                                  19          As a courtesy, the Court hereby SEALS Magisto’s response (dkt. 53). Magisto is

                                  20   instructed to file as errata a corrected version of its response, including all attachments, no later

                                  21   than December 27, 2019, either revising its response to withdraw the request to seal portions of

                                  22   the complaint (if such a request was not intended) or including a properly redacted copy of the

                                  23   complaint as an attachment.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 18, 2019

                                  26                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  27                                                     Chief Magistrate Judge
                                  28
